                               UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


      LINDA WILLIAMS SHELTON,

             Plaintiff,                               Case No. 3:19-cv-01121

      v.                                              Chief Judge Waverly D. Crenshaw, Jr.
                                                      Magistrate Judge Alistair E. Newbern
      TENNESSEE DEPARTMENT OF
      AGRICULTURE, et al.,

             Defendants.


     To:    The Honorable Waverly D. Crenshaw, Jr., Chief District Judge

                                REPORT AND RECOMMENDATION

            The docket in this employment discrimination action brought under 42 U.S.C. § 1983

     shows that pro se Plaintiff Linda Williams Shelton has not served any of the defendants named in

     her complaint and no defendant has appeared. On April 8, 2020, the Court ordered Shelton to show

     cause why the Magistrate Judge should not recommend that this action be dismissed under Federal

     Rule of Civil Procedure 4(m) and warned Shelton that failure to respond could result in a

     recommendation of dismissal. (Doc. No. 5.) Shelton has not responded to the Court’s show-cause

 order. For the reasons that follow, the Magistrate Judge will recommend that this action be

 dismissed without prejudice under Rule 4(m).

I.          Factual and Procedural Background

            Shelton filed this action on December 16, 2019, alleging that Defendants Tennessee

     Department of Agriculture, Former Commissioner Jai Templeton, and Commissioner Charlie

     Hatcher discriminated against her in violation of the Age Discrimination in Employment Act of

     1967, 29 U.S.C. §§ 621–34, and Tennessee law. (Doc. No. 1.) The Court informed Shelton “that




           Case 3:19-cv-01121 Document 6 Filed 06/02/20 Page 1 of 4 PageID #: 19
   she is responsible for effecting service of process on all Defendants in accordance with . . .

  Rule 4 of the Federal Rules of Civil Procedure” and referred her to additional resources regarding

  service available on the Court’s website. (Doc. No. 4, PageID# 15 (emphasis in original).) The

  Court warned Shelton “that failure to complete service of process for a Defendant could result in

  dismissal of this action against that Defendant.” (Id.) The docket shows that Shelton never asked

  the Clerk of Court to issue summonses to the defendants.

             On April 8, 2020, the Court ordered Shelton to show cause by April 29, 2020, why the

   Magistrate Judge should not recommend that this action be dismissed under Rule 4(m) and warned

   Shelton that failure to respond could result in a recommendation of dismissal. (Doc. No. 5.)

   Shelton has not responded to the Court’s show-cause order, and there is no indication that

   summonses have issued or been served on any of the defendants.

II.          Legal Standard

             “[T]he requirement of proper service of process ‘is not some mindless technicality,’”

   Friedman v. Estate of Presser, 929 F.2d 1151, 1156 (6th Cir. 1991) (quoting Del Raine v. Carlson,

  826 F.2d 698, 704 (7th Cir. 1987)), nor is it “meant to be a game or obstacle course for plaintiffs[,]”

      Ace Am. Ins. Co. v. Meadowlands Developer Ltd. P’ship, 140 F. Supp. 3d 450, 455 (E.D. Pa.

      2015). Rather, it goes to the very heart of a court’s ability to hear a case. “[W]ithout proper service

   of process, consent, waiver, or forfeiture, a court may not exercise personal jurisdiction over a

   named defendant.” King v. Taylor, 694 F.3d 650, 655 (6th Cir. 2012); see also Mann v. Castiel,

   681 F.3d 368, 372 (D.C. Cir. 2012) (explaining that “[s]ervice is . . . not only a means of notifying

   a defendant of the commencement of an action against him,’ but ‘a ritual that marks the court’s

   assertion of jurisdiction over the lawsuit” (citation omitted)). Where personal jurisdiction is not

   properly established, a court cannot exercise its authority consistent with due process of law. See

   Friedman, 929 F.2d at 1156–57.


                                            2
            Case 3:19-cv-01121 Document 6 Filed 06/02/20 Page 2 of 4 PageID #: 20
               Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

       90 days after the complaint is filed, the court—on motion or on its own after notice to the

       plaintiff—must dismiss the action without prejudice against that defendant or order that service be

       made within a specified time.” Fed. R. Civ. P. 4(m). The Court must extend the time for service

       upon a showing of good cause, and the Court may exercise its discretion to permit late service

       even where a plaintiff has not shown good cause. Fed. R. Civ. P. 4(m) advisory committee’s note

       to 1993 amendment (explaining that Rule 4(m) “explicitly provides that the court shall allow

       additional time if there is good cause for the plaintiff’s failure to effect service . . . and authorizes

       the court to [grant relief] . . . even if there is no good cause shown”); see also Henderson v. United

       States, 517 U.S. 654, 662 (1996); DeVane v. Hannah, No. 3:11-cv-00389, 2011 WL 5916433, at

       *2 (M.D. Tenn. Nov. 28, 2011). Absent either showing, the language of Rule 4(m) mandates

       dismissal, either on motion or sua sponte. Fed. R. Civ. P. 4(m); see also Byrd v. Stone, 94 F.3d

       217, 219 & n.3 (6th Cir. 1996). In light of this plain language, it is well established that Rule 4(m)

       empowers a court to dismiss complaints without prejudice “upon the court’s own initiative with

       notice to the plaintiff.” Hason v. Med. Bd. of Cal., 279 F.3d 1167, 1174 (9th Cir. 2002); see also

       Friedman, 929 F.2d at 1155 n.4 (noting that “the issue of ineffective service of process may be

       raised sua sponte”).

III.           Analysis

               This action has been pending for more than 160 days without service of process on any

       defendant. The Court notified Shelton at the outset of the litigation that she was responsible for

       serving process on each defendant in accordance with the Federal Rules of Civil Procedure and

       pointed her to resources for accomplishing service. (Doc. No. 4.) When the time for service under

       Rule 4(m) had passed, the Court issued a show-cause order reminding Shelton of her responsibility




                                             3
             Case 3:19-cv-01121 Document 6 Filed 06/02/20 Page 3 of 4 PageID #: 21
   to effect service of process and providing her with an opportunity to explain why the Court should

   extend the time for service rather than dismiss her claims. (Doc. No. 5.) Shelton did not respond.

           The fact that Shelton appears pro se does not excuse her failure to comply with the Court’s

   orders. See Cantrell v. Parker Corp., Civ. No. 3:13-1395, 2014 WL 7366100, at *1–2 (M.D. Tenn.

   Dec. 23, 2014) (dismissing pro se plaintiff’s complaint without prejudice for failure to comply

   with court orders and Rule 4(m)). Because Shelton has not served any defendant in this action in

   compliance with Rule 4 despite ample time to do so, notice that failure may result in dismissal,

   and an opportunity to show good cause to excuse her failure, dismissal without prejudice under

   Rule 4(m) is appropriate.

IV.        Recommendation

           For these reasons, the Magistrate Judge RECOMMENDS that this action be DISMISSED

   WITHOUT PREJUDICE under Rule 4(m).

           Any party has fourteen days after being served with this report and recommendation to file

   specific written objections. Failure to file specific objections within fourteen days of receipt of this

   report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

   Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

   who opposes any objections that are filed may file a response within fourteen days after being

   served with the objections. Fed. R. Civ. P. 72(b)(2).

           Entered this 2nd day of June, 2020.

                                                           ____________________________________
                                                           ALISTAIR E. NEWBERN
                                                           United States Magistrate Judge




                                         4
         Case 3:19-cv-01121 Document 6 Filed 06/02/20 Page 4 of 4 PageID #: 22
